ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ROBERT H. LEVIN of CHERRY HILL, who was admitted to the bar of this State in 1980, be publicly reprimanded for failing to act with reasonable diligence and for failing to keep his client reasonably informed about the status of a litigation matter, in violation of RPC 1.3 and 1.4(a), and respondent having recently been disciplined for similar conduct, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and ROBERT H. LEV-IN is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.